Citation Nr: 1501983	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee for the period from June 6, 1995, to July 27, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for right knee limitation of motion, valgus deformity, secondary to degenerative arthritis of the right knee, for the period from June 6, 1995, to July 27, 2008. 

3.  Entitlement to an initial rating in excess of 60 percent for right total knee replacement for the period from September 1, 2009, forward.

4.  Entitlement to an effective date earlier than September 1, 2009, for a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2000, June 2002, and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The April 2000 and June 2002 rating decisions adjudicated ratings for the Veteran's service-connected right knee disability.  Over time the ratings have been increased as indicated on the title page of this decision.  The Veteran has continued his appeal for still-higher initial ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).  The February 2013 rating decision granted a TDIU effective from September 1, 2009.  The Veteran seeks an earlier effective date for a TDIU.

This matter was the subject of a Board remand dated in April 2001 and a Board decision and remand dated in January 2008.   By a rating decision dated in December 2008, as modified by a rating decision dated in March 2009, the Veteran was been awarded a temporary total rating for right knee disability for the period from July 28, 2008, to August 31, 2009.  See 38 C.F.R. § 4.30.

Although the Veteran had previously indicated that he desired a Board hearing, as indicated in an April 2014 VA Form 9, in June 2014 the Veteran wrote that he no longer desired a Board hearing.  The Veteran was scheduled for a Board hearing in September 2014 but did not attend the hearing, and good cause for not attending the hearing was not shown.  The request for a Board hearing is therefore deemed withdrawn.  See 38 C.F.R. § 20.702 (d),(e), & 20.704(d),(e) (2014).

As will be discussed further below, the Veterans Benefit Management System includes the contents of a CD from the Social Security Administration (SSA).  The Virtual VA claims processing system includes a blank VA employment questionnaire dated as received into the claims file in February 2014 and records of VA treatment; additional information and evidence in the Virtual VA claims file is either duplicative of the evidence in the paper claims file or not relevant to the matters on appeal.

In correspondence dated in November 2013, the Veteran asserted that clear and unmistakable error (CUE) had been committed in a 2003 VA adjudication denying a TDIU.  This issue is referred to the AOJ for adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As the Veteran correctly notes, this appeal has been remanded multiple times.  Unfortunately, it must again be remanded to attempt to obtain federal records; there is no discretion in this matter, VA is under an obligation to obtain relevant federal records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

First, remand is required to obtain relevant federal records.  The AOJ has attempted to obtain the Veteran's SSA records regarding the adjudication of his claim for disability benefits.  The Veteran was found disabled by SSA in a decision dated in April 2008, and effective from March 2004, based in significant part on the nature and severity of his knee disability.  However, as noted by the AOJ in a deferred rating decision dated in January 2013, the information provided by SSA, on a computer compact disc, includes a disability report completed by the Veteran, but little else; the many medical treatment records discussed in the April 2008 decision were not provided.  Another compact disc was received from SSA in February 2013 but again the relevant medical evidence upon which SSA's decision was based was not received.  Moreover, in correspondence dated in September 2012, March 2013, and February 2014 the Veteran referenced these records as relevant to his claims.  The AOJ should seek to obtain the relevant medical treatment records from SSA, which would be relevant for purposes of this appeal, until the records are obtained unless it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

Second, remand is required to associate relevant VA records with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran has referenced the adjudication of claims for VA vocational rehabilitation benefits as relevant to his claim for a TDIU.  The Veteran's VA vocational rehabilitation file should be sought and associated with his VA claims file.  

The Board notes that the Veteran indicated to AOJ personnel in February 2010 that he did not wish to be scheduled for any additional examinations.  As he is unrepresented, he should be informed that his refusal to attend VA examinations may require adjudication of his claims based on incomplete information and may result in the denial of his claims on appeal.  See 38 C.F.R. § 3.655.

On remand, the AOJ should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA vocational rehabilitation file and any documents pertaining to adjudication of entitlement to VA vocational rehabilitation benefits should be sought and associated with his VA compensation and pension claims file.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  In particular, the AOJ must specifically reference the records of treatment as noted in the April 2008 SSA decision.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  The Veteran must be informed that his refusal to attend VA examinations, as reportedly expressed to VA personnel in February 2010, may require adjudication of his claims based on incomplete information and may result in the denial of his claims on appeal.  See 38 C.F.R. § 3.655 (2014).  

6.  If he agrees to attend VA examinations, and after all newly obtained records have been associated with the claims file, provide the Veteran an examination to determine the current severity of his service-connected right knee.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must complete the latest version of the relevant Disability Benefits Questionnaire for increased evaluations for knees.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim musts be readjudicated.  Readjudication should include consideration of whether referral to the Director, Compensation and Pension, for consideration of an extraschedular TDIU for the period from June 6, 1995, to August 31, 2009, is required.  See 38 C.F.R. § 4.16(b).  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

